640 F.2d 823
Michelle OLIVER et al., Plaintiffs-Appellees,v.KALAMAZOO BOARD OF EDUCATION et al., Defendants-Appellees,State Board of Education et al., Defendants-Appellants.
No. 80-1006.
United States Court of Appeals,Sixth Circuit.
Argued June 19, 1980.Decided Dec. 15, 1980.

On appeal from the United States District Court for the Western District of Michigan, Southern Division; Noel P. Fox, Senior District Judge.
Arthur Staton, Jr., Ford, Kriekard, Staton, Allen & Decker, Kalamazoo, Mich., for defendants-appellees Kalamazoo Bd. of Ed. et al.
Michael H. Jackson, Denver, Colo., Louis R. Lucas, Memphis, Tenn., Robert A. Derengoski, Sol. Gen., Frank J. Kelley, Atty. Gen. of Mich., Richard P. Gartner, Asst. Atty. Gen., Lansing, Mich., for defendants-appellants State Bd. of Ed. et al.
Stuart J. Dunnings, Jr., Dunnings & Canady, Lansing, Mich., Nathaniel R. Jones, Gen. Counsel, NAACP, Thomas Atkins, NAACP Special Contribution Fund, New York City, Duane Elston, Detroit, Mich., for plaintiffs-appellees.
James A. White, Foster, Swift, Collins & Coey, Lansing, Mich., for intervenors.
Samuel J. Flanagan, Jr., Brian K. Landsberg, Dept. of Justice, Washington, D. C., James S. Brady, U. S. Atty., Grand Rapids, Mich., for U. S. intervenors.
Before ENGEL and BROWN, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM.


1
The issue raised in this appeal by appellant, Kalamazoo Board of Education, was decided this day in an appeal by the Michigan State Board of Education in No. 79-1723.  An issue there and the issue here is whether the district court erred in ordering implementation of recommendations in the Green-Cohen report with respect to the Kalamazoo school system.  The panel in No. 79-1723, Weick and Brown, JJ. and Peck, Senior Judge, decided that the district judge did err in so ordering the implementation of such recommendations, and the order was vacated and the case was remanded.  Since this panel agrees that the order vacating and remanding the order of the district court in No. 79-1723 is correct and agrees with the reasons stated therefor, this panel adopts the opinion in No. 79-1723 insofar as it relates to the issue presented here.


2
The order of the district court is therefore vacated and the case is remanded.